 
Exhibit 10.19
 
BLACKROCK, INC. INVOLUNTARY DEFERRED
COMPENSATION PLAN
 
BlackRock, Inc. and its subsidiaries have established the BlackRock, Inc.
Involuntary Deferred Compensation Plan for the purpose of providing deferred
compensation and retention incentives to a select group of management or highly
compensated employees as described in Section 201(2) of the Employee Retirement
Income Security Act of 1974, as amended.
 
Article 1.    Definitions
 
1.1
 
Affiliate has the meaning set forth in Rule 12b-2 promulgated under Section 12
of the Exchange Act.

 
1.2
 
Board means the Board of Directors of BlackRock, Inc.

 
1.3
 
Bonus means the annual performance bonus payable by the Company or an Affiliate
of the Company to a Participant in respect of a Plan Year.

 
1.4
 
Cause means the occurrence or existence of any of the following with respect to
the Participant: (i) a material breach by the Participant of any written
policies of the Company or an Affiliate of the Company required by law or
established to maintain compliance with applicable law; (ii) any act of fraud,
misappropriation, dishonesty, embezzlement or similar conduct by the Participant
against the Company or an Affiliate of the Company or any client of the Company
or an Affiliate of the Company; (iii) conviction (including a plea of nolo
contendere) of the Participant for the commission of a felony that could, in the
Company’s reasonable judgment, impair the Participant ‘s ability to perform his
or her duties or adversely affect the Company’s or any of its Affiliates’
businesses or reputations; or (iv) entry of any order against the Participant by
any governmental body having regulatory authority with respect to the Company’s
or its Affiliate’s business, which order relates to or arises out of the
Participant ‘s employment or service relationship with the Company or an
Affiliate of the Company. A determination of Cause may be made only by the
Company’s chief executive officer and a majority of the members of the
Management Committee (excluding the Participant, if applicable).

 
1.5
 
Code means the Internal Revenue Code of 1986, as it may from time to time be
amended or supplemented.

 
1.6
 
Committee means the Company’s Management Committee.

 
1.7
 
Company means BlackRock, Inc., a corporation organized under the laws of
Delaware, or any successor corporation.



--------------------------------------------------------------------------------

 
1.8
 
Compensation means the salary and Bonus payable to an eligible individual by the
Company or an Affiliate of the Company with respect to a Plan Year.

 
1.9
 
Deferred Amount shall have the meaning ascribed to that term in Section 5.1.

 
1.10
 
Deferred Compensation Account means the book-keeping entry account maintained by
the Company for each Participant that reflects Deferred Compensation Amounts,
Matching Contributions, Investment Income Amounts and adjustments (including
distributions).

 
1.11
 
Deferred Compensation Amount means the percentage of the Bonus which may be
mandatorily deferred under Section 2.1.

 
1.12
 
Disability means the Participant’s physical or mental incapacity constituting
disability in accordance with the Company’s long-term disability policy which in
any event does or is reasonably expected to continue for at least 6 months, as
determined by the Committee.

 
1.13
 
Employer means the Affiliate of the Company which employs the Participant.

 
1.14
 
Exchange Act means the Securities Exchange Act of 1934, as amended from time to
time.

 
1.15
 
Investment Funds means the tracking investments that are from time to time
offered under the Plan, as chosen in the sole discretion of the Committee.

 
1.16
 
Investment Income Amount means any and all notional earnings (gains and/or
losses) on Deferred Compensation Amounts and Matching Contributions during the
applicable vesting period set forth in Article 3.

 
1.17
 
Matching Contribution means the credit that may be made to a Participant’s
Deferred Compensation Account by his or her Employer, as set forth in Section
2.2.

 
1.18
 
Obsidian means The Obsidian Fund LLC.

 
1.19
 
Participant means a Managing Director or Director who: (i) is designated by the
Committee as being eligible to participate in the Plan; (ii) is eligible to
receive a Bonus; (iii) is employed by the Company or an Affiliate of the Company
on the date the entire Bonus would otherwise have been paid but for the
deferral; and (iv) has Compensation in excess of $250,000.

 
1.20
 
Plan means the BlackRock, Inc. Involuntary Deferred Compensation Plan.

 
1.21
 
Plan Year means the calendar year, commencing with 2001.

 
1.22
 
Retirement shall have such meaning as the Committee shall determine from time to
time.



--------------------------------------------------------------------------------

 
1.23
 
Valuation Date means the last business day of each month, or such other date
specified by the Committee.

 
1.24
 
Vested means a Participant has a nonforfeitable interest in a portion of his or
her Deferred Compensation Account.

 
Article 2.    Deferred Amounts
 
2.1
 
General.    Each Plan Year up to 15 percent of a Participant’s Bonus may be
mandatorily deferred under the Plan for a three-year period. The Committee may
vary the percentage of the mandatory deferral in subsequent Plan Years, subject
to the 15 percent limitation.

 
2.2
 
Matching Contributions.    Each Plan Year, a Participant’s Employer may, but
shall not be required to, credit to the Participant’s Deferred Compensation
Account a Matching Contribution. Unless otherwise determined by the Committee,
the Matching Contribution made to a Participant’s Deferred Compensation Account
shall be an amount equal to 20% of the amount of the Participant’s Deferred
Compensation Amount for the Plan Year.

 
2.3
 
Crediting of Deferred Compensation Amounts.    A Participant’s Deferred
Compensation Amount and the corresponding Matching Contribution shall be
credited to the Participant’s Deferred Compensation Account at the time the
mandatorily deferred portion of his or her Bonus for that Plan Year would
otherwise have been paid. The amount credited to the Participant’s Deferred
Compensation Account shall be equal to the sum of the Deferred Compensation
Amount and the amount of any corresponding Matching Contribution. Investment
Income Amounts shall be credited and/or debited, as the case may be, to the
Participant’s Deferred Compensation Amount at each Valuation Date, or on such
other basis as the Committee may determine.



--------------------------------------------------------------------------------

 
Article 3.    Vesting
 
2.4
 
Deferred Compensation Amount.    Subject to Sections 3.3 and 6.2, a Participant
will become Vested with respect to his or her Deferred Compensation Amount
mandatorily deferred with respect to a Plan Year in accordance with the
following schedule:

 
Anniversary of Date of Crediting
 
Percentage Vested
1st
 
33.3%
2nd
 
66.6%
3rd
 
100%

 
The Vested portion of a Participant’s Deferred Compensation Amount shall be
appropriately reduced to reflect any negative return associated with the
Investment Funds underlying his or her Deferred Compensation Amount.
 
2.5
 
Matching Contributions and Investment Income Amounts.    Subject to Sections 3.3
and 6.2, a Participant will become fully Vested with respect to a Matching
Contribution and Investment Income Amounts in respect of a Deferred Compensation
Amount on the third anniversary of the date the Deferred Compensation Amount and
Matching Contribution was credited to the Participant’s Deferred Compensation
Account.

 
2.6
 
Vesting Upon Certain Events.    A Participant will become fully and immediately
Vested in his or her Deferred Compensation Account if his or her employment with
the Company or an Affiliate of the Company is terminated by reason of death,
Disability or Retirement. A Participant will become fully and immediately Vested
in his or her Deferred Compensation Amount (but not in his or her Matching
Contributions or any Investment Income Amounts) if his or her employment with
the Company or an Affiliate of the Company is terminated by his or her Employer
other than for Cause.



--------------------------------------------------------------------------------

 
Article 4.    Valuation
 
As of each Valuation Date, a Participant’s Deferred Compensation Account shall
consist of the balance of the Participant’s Deferred Compensation Account as of
the immediately preceding Valuation Date adjusted for:
 

 
·
 
Deferred Compensation Amounts;

 
·
 
Matching Contributions;

 
·
 
Investment Income Amounts (gains and/or losses); and

 
·
 
distributions (if any).

 
All adjustments and earnings related thereto will be determined on a monthly
basis in accordance with the Valuation Date or on such other basis as may be
specified by the Committee from time to time. Unless the Committee determines
otherwise, each Participant will receive quarterly valuation statements in
respect of his or her Deferred Compensation Accounts.
 
Article 3.    Tracking Investments
 
3.1
 
Investment Election for Deferred Compensation Amount.    A Participant shall
specify that all, or any whole percentage, of the sum of his or her Deferred
Compensation Amount and any Matching Contribution for the applicable Plan Year
(such sum, the “Deferred Amount”) shall be designated to one or more of the
Investment Funds. Unless otherwise determined by the Committee, a Participant
may not designate less than (i) 10% of his or her Deferred Amount to an
Investment Fund (other than Obsidian) and (ii) 25% of his or her Deferred Amount
to Obsidian. The Company or an Affiliate of the Company may make a corresponding
investment in the actual Investment Fund, but shall not be obligated to do so.

 
3.2
 
Failure to Designate.    If a designation is not in place before a Deferred
Compensation Amount is credited to the Participant’s Deferred Compensation
Account, the Deferred Amount shall be directed the Investment Fund which
provides the lowest risk of loss of capital, as determined in the sole
discretion of the Committee.

 
3.3
 
Committee Discretion.    The Committee shall have the sole discretion to
determine the Investment Funds available under the Plan and may change or
eliminate an Investment Fund provided hereunder from time to time. If any
Investment Fund ceases to be available under the Plan, the Committee shall have
the authority to credit any allocation to such Investment Fund (along with
deemed earnings, gains, losses, expenses or changes thereto) to any other
then-available Investment Fund. The Committee may disregard the deemed
investment instructions of a Participant.

 
3.4
 
Investment Reallocation.    Once each calendar quarter (but, in the case of
Obsidian, only once each calendar year), a Participant may elect, by written
notice



--------------------------------------------------------------------------------

delivered to the Committee on such date as shall be designated by the Committee,
to change the manner in which all or a portion of his or her Deferred
Compensation Account is designated among the then-available Investment Funds.
Unless otherwise determined by the Committee, a Participant may not reallocate
less than (i) 10% of the amount directed by the Participant in the particular
Investment Fund (other than Obsidian) from which the reallocation is to be made
and (ii) 25% of the amount directed by the Participant to Obsidian to another
Investment Fund. A Participant must abide by the timing of the distribution and
contribution parameters set forth by the applicable Investment Fund. To the
extent that a Participant wishes to change the manner in which his or her
Deferred Compensation Account is directed into or out of an Investment Fund,
such transfer shall only be effected as of the next available distribution or
contribution date, as the case may be, of the applicable Investment Fund. Any
amount directed to an Investment Fund prior to the Investment Fund’s next
contribution date shall, until such contribution date, be directed to the
Investment Fund which provides the lowest risk of loss of capital, as determined
in the sole discretion of the Committee.
 
3.5
 
Investment Fund Limitations.    The Committee may limit the aggregate amount of
investments directed to any Investment Fund. If the Committee decides to limit
the aggregate of investments directed to a particular Investment Fund, each
Participant’s deferral to such Investment Fund will be reduced on a pro-rata
basis, or on such other basis as the Committee may determine. Participants will
be notified if the Committee intends to limit the investments that may be
directed to an Investment Fund and will be provided with the opportunity to
direct any amount not permitted to be directed to an Investment Fund to any of
the other then-available Investment Funds. If a Participant does not provide a
direction with respect to an amount not permitted to be directed to a particular
Investment Fund, such amount shall be directed to the Investment Fund which
provides the lowest risk of loss of capital, as determined in the sole
discretion of the Committee.

 
Article 4.    Distributions
 
4.1
 
General.    A Participant shall receive a lump sum cash distribution from his or
her Deferred Compensation Account in respect of any Vested portion of his or her
Deferred Compensation Account as soon as practicable after such portion becomes
Vested.

 
4.2
 
Termination of Employment.    Upon the termination of a Participant’s employment
with the Company or an Affiliate of the Company for any reason whatsoever, the
Participant shall receive a distribution as described in Section 6.1 in respect
of any Vested portion of his or her Deferred Compensation Account. Subject to
Article 3, any portion of the Deferred Compensation Account which is not Vested
at the date of termination shall be forfeited.

 
Article 5.    Beneficiary Designation



--------------------------------------------------------------------------------

 
5.1
 
Beneficiary Designation.    Each Participant shall have the right, at any time,
to designate any person or persons as beneficiary or beneficiaries (both
principal as well as contingent) to whom a lump sum cash payment of the Vested
balance of the Participant’s Deferred Compensation Account shall be made in the
event of the Participant’s death. In the event of multiple beneficiaries, such
payment shall be apportioned among the beneficiaries in accordance with the
designation forms, or if applicable, as determined pursuant to Section 7.2. A
beneficiary designation may be changed by a Participant by filing such change on
a form prescribed by the Committee. The receipt of a new beneficiary designation
form will cancel all previously filed beneficiary designations.

 
5.2
 
Failure to Designate.    If a Participant fails to designate a beneficiary as
provided above, or if all designated beneficiaries predecease the Participant,
then the Participant’s designated beneficiary shall be deemed to be the persons
surviving him in the first of the following classes in which there is a survivor
on a per capita basis:

 

 
·
 
the surviving spouse;

 
·
 
the Participant’s children, except that if any of the children predecease the
Participant but leave issue surviving, then such issue shall take by right of
representation the share their parent would have taken if living; and

 
·
 
the Participant’s personal representative (executor or administrator).

 
Article 6.    Administration
 
6.1
 
Administration.    The Plan shall be administered by the Committee. The
Committee shall have the authority in its sole discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to construe and interpret the Plan
and any Plan related documentation; to determine all questions arising in
connection with the Plan; to prescribe, amend and rescind rules and regulations
relating to the Plan; and to make all other determinations deemed necessary or
advisable for the administration of the Plan. The Committee may appoint a
chairperson and a secretary and may make such rules and regulations for the
conduct of its business as it shall deem advisable, and shall keep minutes of
its meetings. All determinations of the Committee shall be made by a majority of
its members either present in person or participating by conference telephone at
a meeting or by written consent. The Committee may delegate to one or more of
its members or to one or more agents such administrative duties as it may deem
advisable, and the Committee or any person to whom it has delegated duties as
aforesaid may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan. All
decisions, determinations and interpretations of the Committee shall be final
and binding on all persons, including the Company, and any Affiliate of the
Company, Participant or beneficiary.



--------------------------------------------------------------------------------

 
6.2
 
Claims Appeal Procedure.    After first discussing any claims a Participant may
have under the Plan with Carl Pope, Director- Compensation and Benefits, the
Participant may then make a claim under this Plan in writing to the Committee.
The Committee shall notify the Participant in writing within a reasonable period
if the claim is denied, the basis for denial (including references to applicable
Plan sections) and any additional information needed to perfect the claim. After
a receipt of denial, the Participant may request the Committee to review its
decision. At such time the Committee shall conduct a full and fair review of the
decision denying the claim and respond to the Participant within a reasonable
time period.

 
6.3
 
Liability Indemnification.    No member of the Board or the Committee shall be
liable for any action taken or determination made in good faith with respect to
the Plan. The members of the Committee and its agents shall be indemnified and
held harmless by the Company against and from any and all loss, cost, liability,
or expense that may be imposed upon or incurred by them in connection with or
resulting from any claim, action, suit, or proceeding to which they may be a
party or in which they may be involved by reason of any action taken or failure
to act under this Plan and against and from any and all amounts paid by them in
settlement (with the Company’s written approval) or paid by them in satisfaction
of a judgment in any action suit, or proceeding. The foregoing shall not be
applicable to any person if the loss, cost, liability or expense is due to such
person’s gross negligence or willful misconduct.

 
Article 7.    Amendment and Termination of Plan
 
The Committee may at any time amend or terminate the Plan in whole or in part;
provided, however, that no amendment or termination may act to reduce a
Participant’s Deferred Compensation Account at the time of such amendment or
termination.
 
Article 8.    Miscellaneous
 
8.1
 
Unsecured General Creditor.    Participants and their beneficiaries shall have
no legal or equitable rights, interest or claims in any property or assets of
the Company, any Affiliate of the Company or any Investment Fund. The obligation
under the Plan to a Participant shall be merely that of an unfunded and
unsecured promise of the Participant’s Employer to pay money to the Participant
in the future. The Company shall be jointly and severally liable for the
obligation of Employers in respect of obligations owed to Participants and
beneficiaries hereunder.

 
8.2
 
Nonassignability.    Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and nontransferable.
No part



--------------------------------------------------------------------------------

of the amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.
 
8.3
 
Not a Contract of Service.    The terms and conditions of this Plan shall not be
deemed to constitute a contract of service between a Participant and the Company
or any Affiliate of the Company. Except as may otherwise be specifically
provided herein, neither a Participant nor any beneficiary shall have rights
against the Company or any Affiliate of the Company. Moreover, nothing in this
Plan shall be deemed to give a Participant the right to be retained in the
service or employment of the Company or any Affiliate of the Company.

 
8.4
 
Offset.    Amounts due to or in respect of Participants under the Plan shall not
be affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company or any
Affiliate of the Company may have against a Participant or others.

 
8.5
 
Withholding.    The Company, or as applicable, an Affiliate of the Company,
shall have the power to withhold an amount sufficient to satisfy all federal,
state, local or foreign withholding requirements in respect of any payment made
under the Plan.

 
8.6
 
Governing Law.    The Plan, and any agreement related thereto, shall be governed
by the laws of the State of Delaware without giving effect to the conflict of
law principles thereof.